DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because abstract should be on a separate page not on PCT page.  
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
. Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10296330. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious and parallel in nature.
Current claims
Patented claims 10296330
1.    A method, comprising:
retrieving, by a processor from a data repository, a candidate source code, having a candidate function, and comprising a first human-readable machine instruction;

accessing, by the processor, an equivalence limitation threshold;
automatically determining, by the processor, equivalence between the candidate function and the preferred function wherein the processor executes a plurality of processing operations, comprising the determination of equivalence between the candidate function and the preferred function, until the equivalence limitation threshold is reached;
upon equivalence being determined, automatically providing, by the processor, indicia of equivalence associated with the candidate function and the preferred function;

outputting the transformed candidate source code.

candidate source code, having a candidate function, and comprising a first 
human-readable machine instruction;  accessing, by the processor from the 

instruction which has been previously identified, wherein the preferred 
function comprises a set of instructions, that when converted to machine code, 
cause a machine to perform the preferred function in a previously identified 
optimal manner;  automatically determining, by the processor, equivalence 
between the candidate function and the preferred function, wherein the 
equivalence determination: derives a logic equation for the candidate function, 
accesses a logic equation for the preferred function, determines whether the logic equation for the candidate function and the logic equation for preferred function are logically equivalent by providing the logic equation for the 
candidate function and the logic equation for the preferred function to an 

function and the same input to the preferred function, the output value of the 
candidate function and output value for the preferred function are equal;  upon 
equivalence being determined, automatically providing, by the processor, 
indicia of equivalence associated with the candidate function and the preferred 
function;  upon the indicia being provided, automatically transforming, by the 
processor, the candidate source code comprising replacing the candidate 
function with the preferred function;  and outputting the transformed candidate 
source code.

a processor, the processor further comprising a memory and a first communication interface;

the processor:
retrieves, via the first and second communication interface, a candidate source code, having a candidate function, and comprising a first human-readable machine instruction;
accesses a preferred function comprising a second human-readable machine instruction and has been previously identified as an authorized source code; accesses an equivalence limitation threshold;
determines equivalence between the candidate function and the preferred function wherein the processor executes a plurality of processing operations, comprising the determination of equivalence between the candidate function and the preferred function, until 
upon equivalence being determined, create and provide indicia of equivalence associated with the candidate function and the preferred function;
upon the indicia being provided, transform the candidate source code comprising replacing the candidate function with the preferred function; and
outputting, via the first communication interface, the transformed candidate source code.

processor: retrieves, from the memory, a candidate source code, having a 
candidate function, and comprising a first human-readable e machine 

second human-readable machine instruction which has been previously identified, 
wherein the preferred function comprises a set of instructions, that when 
converted to machine code, cause a machine to perform the preferred function in  a previously identified optimal manner;  automatically determines equivalence 
between the candidate function and the preferred function, wherein the 
equivalence determination;  derives a logic equation for the candidate 
function, accesses a logic equation for the preferred function, determines 
whether the logic equation for the candidate function and the logic equation 
for preferred function are logically equivalent by providing the logic equation 
for the candidate function and the logic equation for the preferred function to 

candidate function and the same input to the preferred function, the output 
value of the candidate function and output value for the preferred function are 
equal;  upon equivalence being determined, automatically providing, by the  processor, indicia of equivalence associated with the candidate function and the preferred function;  upon the indicia being provided, automatically 
transforming by the processor, the candidate source code comprising replacing the candidate function with the preferred function;  and outputting the 
transformed candidate source code.
.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahito et al USPN 8234636 in view of Chen et al USPN 8,561,044.
Regarding claims 1 and 17
Kawahito et al teaches 
retrieving, by a processor from a data repository, a candidate source code, having a candidate function, and comprising a first human-readable machine instruction (column 2, line 5, in another aspect of the invention, an article is provided with a computer-readable medium having computer useable program code for optimizing source code.  The computer readable program, when executed on a computer, causes the computer to apply a first optimization technique to a select set of source code of the program based on regular conditions, and to apply a second optimization technique to the select set source code of said program based on application of assumptive conditions.  The program then compares the first optimization technique of the select source code with the second optimization technique to determine which optimization technique yields improved efficiency in source code execution.  A programmer selects 
accessing, by the processor from the data repository, a preferred function comprising a second human-readable machine instruction and has been previously identified as an authorized source code (column 8, line 28, a data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus.  The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution);
accessing, by the processor, an equivalence limitation threshold (column 4, line 10, an intermediate language is the language of an abstract machine designed to aid in the analysis of computer programs.  The term comes from their use in compilers, where a compiler first translates the source code of a program into a form more suitable for code-improving transformations, as an intermediate step before generating object or machine code for a target machine.  If the response to the determination at step (106) is positive, this is an indication that the optimization tool will proceed with optimizing the source code based on the assumptions listed above.  The result of applying optimization of the source code optimization under specified assumptions is assigned to the variable B (110).  Following the assignment at step (110), results of applying the optimization techniques at steps (104) and (110) are compared to determine whether 
upon the indicia being provided, automatically transforming, by the processor, the candidate source code comprising replacing the candidate function with the preferred function (column 4, line 32, however, a positive determine at step (112) results in determining the improvement in the source code based on a comparison of the changes proposed by the regular conditions and the changes proposed based on the assumed conditions, and selecting the transformation of the source code with the higher effect (114).  For each transformation of source code (116), a confirmation message is created to confirm the transformation of the source code with a programmer (118).  Thereafter, a determination is made as to whether the programmer has approved the transformation of the source code (120).  A positive determination at step (120) will transform the source code and intermediate code (122).  Accordingly, steps (118) through (122) are processed for each transformation of source code (124)); and
outputting the transformed candidate source code (column 5, line 59, following step (214), the transformation of the source code with the higher effect is selected (216).  In one embodiment, the higher effect source code may be as determined through a dependence graph.  For each transformation of source code (218), a confirmation message is created to confirm the transformation of the source code with a programmer (220).  Thereafter, a determination is made as to whether the programmer 
upon equivalence being determined, automatically providing, by the processor, indicia of equivalence associated with the candidate function and the preferred function (column 4, line 46, a negative determination at step (120) will proceed to step (126) to determine if there are more transformations to be reviewed.  If it is determined that there are more transformations to be reviewed, the next transformation is presented to the programmer (128) and the process returns to step (116) for presentation to the programmer.  However, if the response to the results of the determination at step (126) confirms that there is no more transformation to present to the programmer, for each optimization (130) a subsequent determination is conducted to determine if there is more source code to be optimized (132).  A positive response to the determination at step (132) will follow with a selection of source code for optimization (130), followed by a return to step (102).  However, a negative response to the determination at step (132) is an indication that there is no more source code and the process concludes (136).  The steps outlined above outlines the process of optimizing the source code and select a transformation with a higher effect.  If the transformation of the source code at step (110) is selected, each transformation is reviewed by the programmer, as shown at steps (116)-(124). 
automatically determining, by the processor, equivalence between the candidate function and the preferred function wherein the processor executes a plurality of processing operations, comprising the determination of equivalence between the 
FIG. 11A illustrates a very simple portion of a code loop while FIG. 11B illustrates the basic template for transformed code corresponding to the code loop in FIG. 11A in accordance with one illustrative embodiment.  In the example, the original "for" code loop in FIG. 11A is transformed into a while-for loop, having an outer "while" loop 1160 and an inner "for" loop 1150, as shown in FIG. 11B, in a similar manner as shown previously in the transformation illustrated in FIG. 8.  In FIG. 11B, the transformed code loop includes a first portion of initialization code 1110, a second portion of lookup code 1120, a third portion of reference code 1130, and a fourth portion of cleanup code 1140). Therefore, it would have been obvious to a person of ordinary skill in the art 

Regarding claims 2 and 18
Chen et al teaches 
 the equivalence limitation threshold comprises at least one of a level of hypothesis strength, number of the processing operations required to reach the level of hypothesis strength, clock time, processor cycles, processing resources performing the processing operations in addition to the processor, and processing resources performing the processing operations excluding the processor (column 28, line 5, FIG. 14 illustrates how the order in which a memory reference is checked may influence computation/communication overlap.  FIG. 14 refers to the order in which the lookup code, e.g., the code located in location 1120 in FIG. 11B, and corresponding code associated with the lookup code in the "lookup" row of the table in FIG. 13 for reference streams, are performed.  As shown in FIG. 14, in a first stream of memory reference checks 1410, there are three memory reference checks 1411-1413 that result in a cache hit in the software cache followed by a memory reference check 1414 that results in a cache miss.  Following the cache miss there is another memory reference check 

Regarding claims 3 and 19
Kawahito et al teaches 
 the preferred function comprises human-readable elements not associated with the second human-readable machine instruction (column 8, line 10, furthermore, the invention can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system.  For the purposes of this description, a computer-usable or computer readable medium can be any 

Regarding claims 4 and 20
Kawahito et al teaches
 the step of determining equivalence fails upon determining that a number of input/output parameters differ between the candidate function and the preferred function (column 4, line 66, In some cases the optimization of the source code is applied and fails.  Information pertaining to the failure is conveyed to the programmer so that the programmer may correct the error in the modified source code.  Failure information may include cause and location of the failure, and how the source code may be rewritten to overcome the failure.  At such time as the optimization is successful, an improvement ratio of the performance between the original source code and the modified source code is stored in memory.  In one embodiment, an exception list is created from proposed changes to the source code that was not approved by the programmer.  To avoid repetition of prior decisions pertaining to source code optimization, the programmer may view the proposed change and compare the proposal to previously negated changes on the exception list).

Regarding claims 5 and 21
Kawahito et al teaches
determining at least one input/output parameters differs between the candidate function and the preferred function and wherein the difference comprises a difference of 

Regarding claims 6 and 22
Kawahito et al teaches
providing a first machine-readable translation of the candidate function; providing a second machine-readable translation of the preferred function; executing both the first machine-readable translation and the second machine-readable translation with ones of a finite set of input (column 3, line 63, FIGS. 1 and 2 are a flow chart (100) illustrating the process invoked by the source code optimization tool to apply changes to the source code.  There are two general categories of optimizations, under regular conditions, i.e. without applying any assumptive conditions to the optimization 
to the variable A (104).  A determination is made as to whether there are any assumptions for this optimization (106), i.e. the optimization assigned to A. If the response to the determination at step (106) is negative, this is an indication that the optimization tool will operate under regular conditions and the changes from the optimization at step (104) are applied to an intermediate code (108).  An intermediate language is the language of an abstract machine designed to aid in the analysis of computer programs.  The term comes from their use in compilers, where a compiler first translates the source code of a program into a form more suitable for code-improving transformations, as an intermediate step before generating object or machine code for a target machine.  If the response to the determination at step (106) is positive, this 
is an indication that the optimization tool will proceed with optimizing the source code based on the assumptions listed above.  The result of applying optimization of the source code optimization under specified assumptions is assigned to the variable B (110).  Following the assignment at step (110), results of applying the optimization techniques at steps (104) and (110) are compared to determine whether the results of the separate techniques yield different results (112).  A negative determination returns to step (108) so that the tool may apply the optimization results to an intermediate source code (108).  Accordingly, if the optimization results of the source code based upon regular conditions and assumptive conditions is equivalent, input from a 
programmer for approval of the optimization is not required);


Regarding claim 9
Kawahito et al teaches
the preferred function comprises a set of instructions, that when converted to machine code, cause a machine to perform the preferred function in a previously 

Regrading claim 10
Kawahito et al teaches
 the previously identified optimal manner comprises an identified manner compliant with at least one security objective (column 6, line 20, accordingly, in the embodiment illustrated in FIGS. 3 and 4, a comparison of the effects of the two optimization methods is compared and the optimization method with the optimal effect is selected for transformation).

Regarding claim 11
Kawahito et al teaches
 a processor and the previously identified optimal manner comprises an identified number of processor operations (column 8, line 28, a data processing system suitable for storing and/or executing program code will include at least one processor coupled 

Regarding claim 12
Kawahito et al teaches
the machine comprises a memory and the previously identified optimal manner comprises an identified size of the memory required to store the machine code (column 7, line 62, to improve the effectiveness of optimization, a plurality of load commands is coalesced into a single load command.  Memory accesses whose effective addresses were originally aligned are considered as a group, and code motion is carried out so that as many memory access belonging to a group is collected in one location.  Therefore, it is possible to calculate which memories should be aligning to obtain effectiveness based on the execution frequency and to present the calculation result to the programmer.

Regarding claim 13
Kawahito et al teaches
 the preferred function comprises a set of instructions previously identified as a concise source code (column 1, line 55, in one aspect of the invention, a method is provided for optimizing source code by applying a first optimization technique to a select 

Regarding claim 14
Chen et al teaches 
generating, from the candidate function, a set of equivalence classes for the candidate function, the equivalence classes comprising a set of equivalent functions, each element of the set having a function-to-source mapping (column 7, line 56, looking at the memory reference v2[i] in box 222, an if statement has been inserted in the transformed code 220 where the look-up code 230 determines the condition of the if statement.  In case a cache miss occurs (trans_v2 equals NULL), the placement code 232 is executed and variable trans_v2 is updated with the base address of a cache line to where the recently missed data has been mapped.  In case some data has to be sent back to main memory, the variable evict holds the base address of the cache line to be evicted.  Another if statement controls the eviction event and the corresponding 
bring the data that was missed into the cache). The feature of providing candidate function, a set of equivalence classes for the candidate function, the equivalence classes comprising a set of equivalent functions, each element of the set having a function-to-source mapping would be obvious for the reasons set forth in the rejection of claim 1.

Regarding claim 15
Kawahito et al teaches
wherein the preferred function comprises a most-concise member selected in accordance with an abstract syntactic structure determination of equivalence between the candidate function and the preferred function (column 4, line 10, an intermediate language is the language of an abstract machine designed to aid in the analysis of computer programs.  The term comes from their use in compilers, where a compiler first translates the source code of a program into a form more suitable for code-improving transformations, as an intermediate step before generating object or machine code for a target machine.  If the response to the determination at step (106) is positive, this is an indication that the optimization tool will proceed with optimizing the source code based on the assumptions listed above.  The result of applying optimization of the source code optimization under specified assumptions is assigned to the variable B (110).  Following the assignment at step (110), results of applying the optimization techniques at steps (104) and (110) are compared to determine whether the results of the separate 

Regarding claim 16
Chen et al teaches 
 the abstract syntactic structure comprises an abstract syntax tree (AST) (see abstract and figs 8-11). The feature of providing abstract syntax tree would be obvious for the reasons set forth in the rejection of claim 1.

Relevant Art
US 8156481 B1 Koh; David et al. teaches Profiler-based optimization of automatically generated code			
US 7496892 B2 Nuss; Andrew teaches Polymorphic regular expressions		US 6026241 A Chow; Frederick et al. teaches System, method, and computer program product for partial redundancy elimination based on static single assignment form during compilation
US 10884904 B2 Hamilton, II; Rick A. et al. teaches Automatic cognitive adaptation of development assets according to requirement changes
US 10133557 B1 Tripathi; Nikhil et al. teaches Modifying code to reduce redundant or unnecessary power usage	

Allowable Subject Matter
Claims 7-8 and 23-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/ANIL KHATRI/            Primary Examiner, Art Unit 2191